DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.  Claims 1-20 are examined.

Drawings
The drawings filed 11/06/2020 have been entered. 

Claim Objections
Claim 19 is objected to because of the following informalities:  
Regarding Claim 19:
The recitation “is defined directly between in the radial direction the first piece and the second piece” (ll. 3-4) is believed to be in error for – is defined, in the radial direction, directly between the first piece and the second piece –.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dev 2011/0309187 in view of Howald 4586328.
Regarding Claim 1, Dev teaches (in Fig. 5) a turbo machine (conventional engine), the turbo machine comprising ([0018]):
an annular liner assembly (A; annotated Fig. 5 of Dev) defining a reverse flow combustion chamber (seen in Fig. 5) therewithin, the liner assembly comprising a first piece defining an inner diameter (ID) combustor inlet portion (B; annotated Fig. 5 of Dev), an outer diameter (OD) combustor outlet portion (C; annotated Fig. 5 of Dev), and an outer diameter (OD) turbine shroud portion (D; annotated Fig. 5 of Dev), the first piece (E; annotated Fig. 5 of Dev) defines a substantially solid volume (F; annotated Fig. 5 of Dev) between the inner diameter combustor inlet portion B and the outer diameter combustor outlet portion C, the annular liner assembly A further comprising a  dome assembly (M; annotated Fig. 5 of Dev) and a deflector wall (L; annotated Fig. 5 of Dev) of the dome assembly M, the deflector wall L positioned at an upstream end (seen in Fig. 5) of the annular liner assembly A (Annotated Fig. 5, below.  Fig 5 depicts the volume of the first piece E, which is marked by hashed diagonal lines.  The volume illustrated reads on the substantially solid volume that is claimed). 

    PNG
    media_image1.png
    506
    863
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 5 of Dev (US 2011/0309187)

    PNG
    media_image2.png
    518
    863
    media_image2.png
    Greyscale

Figure B:  Annotated Fig. 5 of Dev (US 2011/0309187)

Dev does not teach the deflector wall positioned at an upstream end of the annular liner assembly and aligned in a radial direction with at least a portion of a first turbine blade.
Howald teaches
the deflector wall (X; annotated Fig. 1 of Howald) positioned at an upstream end (seen in Fig. 1) of the annular liner assembly 24 and aligned in a radial direction (Y; annotated Fig. 1 of Howald) with at least a portion of a first turbine blade 18 (Annotated Fig. 1, below).

    PNG
    media_image3.png
    532
    841
    media_image3.png
    Greyscale

Figure H:  Annotated Fig. 1 of Howald (US 4586328)

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the reverse flow combustion chamber of Dev and make the axial length of the combustor shorter, such that the deflector wall X is positioned at an upstream end of the annular liner assembly 24 and aligned in a radial direction Y with at least a portion of a first turbine blade 18, as taught by Howald, in order to “produce maximum heat concentratin and minimum heat losses” (Howald; Col. 7, ll. 59-66).
Regarding Claim 2, Dev in view of Howald teaches the invention as claimed and as discussed above for claim 1, and Dev further teaches
first piece E is a single unitary piece (Fig. 5 below illustrates the marked first piece as being integral) defined from the ID combustor inlet portion B to the OD combustor outlet portion C and the OD turbine shroud portion D (Annotated Fig. 5, below).

    PNG
    media_image1.png
    506
    863
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 5 of Dev (US 2011/0309187)
Regarding Claim 3, Dev in view of Howald teaches the invention as claimed and as discussed above for claim 2, and Dev further teaches
OD turbine shroud portion D is extended over at least the first turbine blade (first blade; see annotated Fig. 5 below) of a turbine section (seen in Fig 5) of the turbo machine (conventional engine) (Annotated Fig. 5, below).

    PNG
    media_image4.png
    497
    865
    media_image4.png
    Greyscale

Figure C:  Annotated Fig. 5 of Dev (US 2011/0309187)
Regarding Claim 4, Dev in view of Howald teaches the invention as claimed and as discussed above for claim 3, and Dev further teaches


    PNG
    media_image4.png
    497
    865
    media_image4.png
    Greyscale

Figure C:  Annotated Fig. 5 of Dev (US 2011/0309187)
Regarding Claim 5, Dev in view of Howald teaches the invention as claimed and as discussed above for claim 3, and Dev further teaches
a primary combustion zone (N; annotated Fig. 5 of Dev) is defined at the combustion chamber (combustion chamber; see annotated Fig. 5 below) directly outward in the radial direction of the ID combustor inlet portion B of the first piece E, and the primary combustion zone N is defined directly outward in the radial direction of the OD turbine shroud portion D extended over at least the first turbine blade (first blade) (Annotated Fig. 5, below).

    PNG
    media_image5.png
    559
    877
    media_image5.png
    Greyscale

Figure D:  Annotated Fig. 5 of Dev (US 2011/0309187)
Regarding Claim 6, Dev in view of Howald teaches the invention as claimed and as discussed above for claim 3, and Dev further teaches 
a radial plane (K; annotated Fig. 5 of Dev) is defined from the deflector wall L of the dome assembly M, and the OD turbine shroud portion C of the first piece E is extended at least to the radial plane K over the first turbine blade (first blade) (Annotated Fig. 5, below).

    PNG
    media_image2.png
    518
    863
    media_image2.png
    Greyscale

Figure B:  Annotated Fig. 5 of Dev (US 2011/0309187)
Regarding Claim 9, Dev in view of Howald teaches the invention as claimed and as discussed above for claim 1, and Dev further teaches


    PNG
    media_image6.png
    529
    865
    media_image6.png
    Greyscale

Figure A:  Annotated Fig. 5 of Dev (US 2011/0309187)
Regarding Claim 10, Dev in view of Howald teaches the invention as claimed and as discussed above for claim 1, and Dev further teaches
a radius (G; annotated Fig. 5 of Dev) is defined at the first piece E between the ID combustor inlet portion B and the OD combustor outlet portion C (Annotated Fig. 5, below).

    PNG
    media_image1.png
    506
    863
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 5 of Dev (US 2011/0309187)
Regarding Claim 11, Dev in view of Howald teaches the invention as claimed and as discussed above for claim 10, and Dev further teaches
a volume F of the first piece E between the ID combustor inlet portion B and the OD combustor outlet portion C is equal to or less than the radius G defined at the first piece E (Annotated Fig. 5, above).

Claims 7-8 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dev in view of Howald, and further in view of Hannwacker 2017/0248312 and Stapleton 2017/0159487. 
Regarding Claim 7, Dev in view of Howald teaches the invention as claimed and as discussed above for claim 1.  However, Dev in view of Howald does not teach the annular liner assembly comprises a ceramic matrix composite material.
Hannwacker teaches combustor liners comprised of a ceramic matrix composite material (CMC) ([0004]).
Stapleton teaches turbine shrouds comprised of a ceramic matrix composite material (ceramic matrix composite) ([0004]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify annular liner assembly A of Dev in view of Howald and make the inner diameter (ID) combustor inlet portion B, an outer diameter (OD) combustor outlet portion C, and an outer diameter turbine shroud portion D be comprised of a ceramic matrix composite material, as taught by 
Regarding Claim 8, Dev in view of Howald, Hannwacker and Stapleton teaches the invention as claimed and as discussed above for claim 7.  However, Dev in view of Howald, Hannwacker and Stapleton, as discussed so far, does not teach ceramic matrix composite material comprises silicon carbide (SiC), silicon, silica, or alumina matrix materials, or combinations thereof. 
Hannwacker teaches combustor liners formed from a ceramic matrix composite material (CMC) comprised of silicon carbide (SiC) (silicon carbide) ([0026]).
Stapleton teaches turbine shrouds formed from a ceramic matrix composite material (CMC) comprised of silicon carbide (SiC) (silicon carbide monofilament fibers) ([0059]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the ceramic matrix composite material (CMC) of Dev in view of Howald, Hannwacker and Stapleton, with composite material (CMC) comprised of silicon carbide (SiC) (silicon carbide), as taught by Hannwacker and Stapleton, for the same reason as discussed in rejection of claim 7 above.
Regarding Claim 15, Dev teaches a gas generator (in Fig. 5) for a gas turbine engine (conventional engine), the gas generator comprising: 
an annular liner assembly A defining a reverse flow combustion chamber (seen in Fig. 5), 
the annular liner assembly A comprising a first piece E defining an inner diameter (ID) combustor inlet portion B, an outer diameter (OD) combustor outlet portion C, and an outer diameter (OD) turbine shroud portion D together formed integrally (Fig. 5 above illustrates the marked first piece as being integral), 
the first piece E is approximately 95% or greater of a solid (hashed lines) volume F between the ID combustor inlet portion B and the OD combustor outlet portion C, the annular liner assembly A further comprising a dome assembly M and a deflector wall L of the dome assembly M, the deflector wall L positioned at an upstream end (seen in Fig. 5) of the annular liner assembly A (Annotated Fig. 5, below.  Fig 5 depicts the volume of the first piece E, which is marked by hashed diagonal lines representing a 

    PNG
    media_image1.png
    506
    863
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 5 of Dev (US 2011/0309187)

    PNG
    media_image2.png
    518
    863
    media_image2.png
    Greyscale

Figure B:  Annotated Fig. 5 of Dev (US 2011/0309187)
Dev does not teach the deflector wall positioned at an upstream end of the annular liner assembly and aligned in a radial direction with at least a portion of a first turbine blade.
Howald teaches


    PNG
    media_image3.png
    532
    841
    media_image3.png
    Greyscale

Figure H:  Annotated Fig. 1 of Howald (US 4586328)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the reverse flow combustion chamber of Dev and make the axial length of the combustor shorter, such that the deflector wall X is positioned at an upstream end of the annular liner assembly 24 and aligned in a radial direction Y with at least a portion of a first turbine blade 18, as taught by Howald, for the same reason as discussed in rejection of claim 1 above.
Dev in view of Howald does not teach the first piece having a solid volume of a ceramic matrix composite material between the ID combustor inlet portion and the OD combustor outlet portion.
Hannwacker teaches combustor liners comprised of a ceramic matrix composite material (CMC) ([0004]).
Stapleton teaches turbine shrouds comprised of a ceramic matrix composite material (ceramic matrix composite) ([0004]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the annular liner assembly A of Dev in view of Howald, and make the inner diameter (ID) combustor inlet portion B, an outer diameter (OD) combustor outlet portion C, and an outer 
Regarding Claim 16, Dev in view of Howald, Hannwacker and Stapleton teaches the invention as claimed and as discussed above for claim 15, and Dev further teaches
first piece E is a single unitary piece (Fig. 5 below illustrates the marked first piece as being integral) forming the ID combustor inlet portion B to the OD combustor outlet portion C and the OD turbine shroud portion D (Annotated Fig. 5, below).

    PNG
    media_image1.png
    506
    863
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 5 of Dev (US 2011/0309187)
Regarding Claim 17, Dev in view of Howald, Hannwacker and Stapleton teaches the invention as claimed and as discussed above for claim 16, and Dev further teaches
a radial plane K is defined from the deflector wall L, and the ID combustor inlet portion B of the first piece E is defined from the radial plane K to a radius G defined at the first piece E of the annular liner assembly A (Annotated Fig. 5, below).

    PNG
    media_image7.png
    519
    875
    media_image7.png
    Greyscale

Figure E:  Annotated Fig. 5 of Dev (US 2011/0309187)
Regarding Claim 18, Dev in view of Howald, Hannwacker and Stapleton teaches the invention as claimed and as discussed above for claim 17, and Dev further teaches
OD turbine shroud portion D of the first piece E is defined inward in the radial direction of the ID combustor inlet portion B of the first piece (Annotated Fig. 5, above).
Regarding Claim 19, Dev in view of Howald, Hannwacker and Stapleton teaches the invention as claimed and as discussed above for claim 18, and Dev further teaches
a primary combustion zone N is defined at the combustion chamber (combustion chamber; see annotated Fig. 5 below) between the first piece E and a second piece (H; annotated Fig. 5 of Dev) of the annular liner assembly A, and the primary combustion zone N is defined directly radially between directly between in the radial direction the first piece E and the second piece H of the annular  liner assembly A between the radius G of the first piece E and the deflector wall L of the dome assembly M (Annotated Fig. 5, below).

    PNG
    media_image7.png
    519
    875
    media_image7.png
    Greyscale

Figure E:  Annotated Fig. 5 of Dev (US 2011/0309187)
Regarding Claim 20, Dev in view of Howald, Hannwacker and Stapleton teaches the invention as claimed and as discussed above for claim 18, and Dev further teaches
OD turbine shroud portion D of the first piece is E extended over a first turbine blade (first blade) 
(Annotated Fig. 5, below).

    PNG
    media_image4.png
    497
    865
    media_image4.png
    Greyscale

Figure C:  Annotated Fig. 5 of Dev (US 2011/0309187)
Claim 12  rejected under 35 U.S.C. 103 as being unpatentable over Dev in view of Howald, as applied to claim 1, and further in view of Schwaar 3546880. 
Regarding Claim 12, Dev in view of Howald teaches the invention as claimed and as discussed above for claim 1, and Dev further teaches
a nozzle assembly (S; annotated Fig. 5 of Dev) (Annotated Fig. 5, below).

    PNG
    media_image8.png
    507
    870
    media_image8.png
    Greyscale

Figure F:  Annotated Fig. 5 of Dev (US 2011/0309187)
Dev in view of Howald does not teach a nozzle assembly coupled to the annular liner assembly at the first piece OD combustor outlet portion.
Schwaar teaches 
a nozzle assembly 94 coupled (secured) to the annular liner assembly (seen in Fig. 1) at the first piece OD combustor outlet portion (T; annotated Fig. 1 of Schwaar) (Col. 3, l. 55 – Col. 4, l. 8; Annotated Fig. 1, below).

    PNG
    media_image9.png
    581
    940
    media_image9.png
    Greyscale

Figure G:  Annotated Fig. 1 of Schwaar (US 3546880)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify a nozzle assembly S of Dev in view of Howald, with Schwaar’s nozzle assembly 94 that is coupled (secured) to the annular liner assembly (seen in Fig. 1) at the first piece OD combustor outlet portion T, in order to secure the nozzle assembly in place such that the nozzle assembly can perform its function of directing flow into the turbine section.
Claim 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dev in view of Howald and Schwaar, as applied to claim 12, and further in view of McMahan 2015/0239046. 
Regarding Claim 13, Dev in view of Howald and Schwaar teaches the invention as claimed and as discussed above for claim 12.  However, Dev in view of Howald and Schwaar, does not teach nozzle assembly is defined as a single structure integral to the first piece of the annular liner assembly.
McMahan teaches 
nozzle assembly (turbine nozzle, stationary vane) is defined as a single structure integral (one-piece structure that is integrally formed) to the first piece of the annular liner assembly (shroud segment or combustor-to-turbine transition piece) ([0020].  McManhan teaches that the structure may be all or a part of a machine component, and those structures are turbine nozzle, stationary vane, shroud segment, or combustor-to-turbine transition piece.  McManhan further teaches that any of these structures can be 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the nozzle assembly S of Dev in view of Howald and Schwaar, and make the nozzle assembly an single structure integral (one-piece structure that is integrally formed) to the first piece of the annular liner assembly, as taught by McMahan, in order reduce thermal stress, thermal expansion, and other such forces on the components, that are experienced during operations (McMahan; [0002]).
Regarding Claim 14, Dev in view of Howald and Schwaar teaches the invention as claimed and as discussed above for claim 12, and Dev further teaches 
annular liner assembly A further comprises: one or more vane assemblies (R; annotated Fig. 5 of Dev) disposed downstream of the nozzle assembly S (Annotated Fig. 5, below).

    PNG
    media_image8.png
    507
    870
    media_image8.png
    Greyscale

Figure F:  Annotated Fig. 5 of Dev (US 2011/0309187)
Dev in view of Howald and Schwaar does not teach one or more vane assemblies is coupled to the first piece of the annular liner assembly.
McMahan teaches 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify one or more vane assemblies R of Dev in view of Howald and Schwaar and make the one or more vane assemblies be coupled (one-piece structure that is integrally formed) to the first piece of the annular liner assembly (shroud segment or combustor-to-turbine transition piece), as taught by McMahan, for the same reason as discussed in rejection of claim 13 above.

Response to Arguments
Applicant’s amendments necessitated new grounds of rejection.
Applicant's arguments, filed on 02/26/2021, with respect to 35 U.S.C. 102 and 35 U.S.C. 103 rejections of claims 1-20 have been fully considered but are moot because the arguments do not apply to the new combination of references necessitated by Applicant’s Amendment. To the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations. The Howald reference was made of record in the Advisory Action mailed 2/19/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408)918-7635.  The examiner can normally be reached on Monday - Friday 7am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACEK LISOWSKI/Examiner, Art Unit 3741 

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741